DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-092722, filed on 5/14/2018. 

Response to Arguments
	Applicant’s arguments and amendments, filed 9/23/2021, with respect to the rejection of claims under 35 USC 102 and 103 have been fully considered and are persuasive. The previous rejection of the claims has been withdrawn.

REASONS FOR ALLOWANCE
Claims 1 and 3-12 are allowed over the prior are of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, in part, a method of producing an airbag having a bag portion and a plain cloth portion. The bag portion is woven by a double weave portion and the plain cloth portion is a plain weave at the edge of the bag portion. Notably, the bag portion requires satisfaction of the following conditions: first, each warp thread is not over four consecutive filling threads and each filling thread is not over four consecutive warp threads around a border between the bag portion and the plain cloth portion; second, every two adjacent warp threads are not over two adjacent filling threads and every two adjacent filling threads are not over two adjacent warp threads around the border (See Applicant Remarks filed 9/23/2021). 
The method further requires scanning a section of the draft weaving pattern around the border between the first region and the second region and determining whether any of the sections do not satisfy and the above conditions. The method next requires a correcting step, correcting the draft such that the conditions above are 
Claim 6 likewise is an airbag apparatus following the conditions of claim 1.
While the best cited prior (see notice of cited references) teach an air bag with a bag portion woven by a double weave portion and a plain cloth portion in a plain weave at the edge of the bag portion, the cited prior art does not or suggest satisfaction of conditions wherein each warp thread is not over four consecutive filling threads and each filling thread is not over four consecutive warp threads around a border between the bag portion and the plain cloth portion, and every two adjacent warp threads are not over two adjacent filling threads and every two adjacent filling threads are not over two adjacent warp threads around the border. Modification of the cited references to include, among other features, a method of producing an airbag and an airbag apparatus satisfying the above conditions, would be a hindsight reconstruction based on applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732